Citation Nr: 1130964	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  07-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for left leg pain, to include as secondary to his service connected lumbosacral strain.

2.  Entitlement to an increased rating for a lumbosacral strain, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a left ankle disability, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a right ankle disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2007, a statement of the case was issued in October 2007, and a substantive appeal was received in October 2007.   

The Veteran presented testimony at a Board hearing in February 2011.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issues of entitlement to service connection for a knee disability, superficial scars, and eczema; and entitlement to an increased rating for a splenectomy, have been raised by the record.  Specifically, the Veteran raised them by way of a September 2010 supplemental claim for compensation.  The issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a left leg disability and for increased ratings for disabilities of the lumbosacral spine and bilateral ankles are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By way of an April 1996 rating decision, the RO denied the Veteran's claim for service connection for left leg pain.  The Veteran failed to file a timely notice of disagreement.  

2.  Certain evidence received since the April 1996 rating decision is neither cumulative nor redundant of the evidence of record at the time of the April 1996 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for left leg pain.  


CONCLUSIONS OF LAW

1.  The April 1996 rating decision, which denied the Veteran's claim for service connection for left leg pain is final.  38 U.S.C.A. § 7103 (West 2002).

2.  Evidence received since the April 1996 RO rating decision is new and material; accordingly, the claim of service connection for left leg pain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

The Board notes that the RO has not explicitly reopened the Veteran's claim. However, in a September 2009 supplemental statement of the case, it appears that the RO readjudicated the claim on a de novo basis.  Regardless of any determinations made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim. See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (2010) provide as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

By way of an April 1996 rating decision, the RO denied the Veteran's claim for service connection for left leg pain.  The Veteran failed to file a notice of disagreement.  Consequently, the decision became final.  

The evidence of record at the time of the April 1996 rating decision consisted of the Veteran's service treatment records; and VA examinations dated March 1996 and April 1996.  The service treatment records reflect that the Veteran complained of left leg pain on one occasion.  There was no diagnosis made and there were no further complaints in service.  The RO denied the claim based on the fact that there was no chronic disability. 

Evidence received since the April 1996 rating decision includes testimony from the Veteran that he has been diagnosed with sciatica and that his doctor told him that it was secondary to his back.

As noted above, for new and material evidence purposes, new evidence is presumed to be credible.  As such, the record now contains credible evidence that the Veteran has a chronic left leg disability and that it is secondary to a service connected disability.  

In view of the bases for the April 1996 RO denial, the Board finds that the new evidence relates to an unestablished fact necessary to substantiate the claim.  As such, the new evidence constitutes new and material evidence; and the Veteran's claim is therefore reopened.

Veterans Claims Assistance Act of 2000 (VCAA)

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the appellant as a result of any VCAA deficiency in view of the fact that the reopening of the claim represents a grant to the appellant.  



ORDER

New and material evidence has been received to reopen the Veteran's claim for service connection for left leg pain, to include as secondary to his service connected lumbosacral strain.  To this extent, the appeal is granted.


REMAND

The Veteran having submitted new and material evidence, his service connection claim for a left leg disability may be considered on the merits.  Additionally, he has also perfected appeals for increased ratings for a lumbosacral strain, and for bilateral ankle disabilities.  Review of the record indicates, however, that further development is required prior to any final adjudication of these claims.  

As noted above, for new and material evidence purposes only, the new evidence, particularly the Veteran's testimony that his doctor attributed his left leg pain to his service connected back disability, is presumed credible.  However, the Board notes that it is not substantiated by the record.  As such, the Board finds that the Veteran is entitled to a VA examination for the purpose of determining whether the Veteran has a left leg disability due to service, to include as secondary to his service connected lumbosacral strain.  See 38 U.S.C.A. § 5103A(d).  

The examiner should render an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that that the Veteran's left leg disability is causally linked to any incident of service, to include whether it is due to the Veteran's service connected lumbosacral strain.  

Additionally, at his February 2011 Board hearing, the Veteran reported filing a claim for disability benefits with the Social Security Administration (SSA).  VA has a duty to obtain SSA records when they may be relevant to a Veteran's claim.  See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  The RO must contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  If no such records are available, the RO must so state for the record.  

2.  The Veteran should be afforded a VA examination for the purpose of determining the nature, etiology and severity of the Veteran's left leg disability.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any left leg disability began during or is causally linked to any incident of service, to include whether any disability was caused, or aggravated by, his service connected lumbosacral strain.  
 
The examiner is also requested to provide a rationale for any opinion expressed that includes a discussion of the in-service findings.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, the RO must adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


